UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-QSB (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:001-13387 AeroCentury Corp. (Exact name of small business issuer as specified in its charter) Delaware 94-3263974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, California94010 (Address of principal executive offices) (650) 340-1888 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Check whether the Issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of August 13, 2007 the Issuer had 1,606,557Shares of Common Stock, par value $0.001 per share, issued, of which 63,300 are held as Treasury Stock. Transitional Small Business Disclosure Format (check one): YesoNo x - 1 - PART I FINANCIAL INFORMATION Forward-Looking Statements This Quarterly Report on Form 10-QSB includes "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (“the Exchange Act”). All statements in this Report other than statements of historical fact are "forward looking statements" for purposes of these provisions, including any statements of plans and objectives for future operations and any statements of assumptions underlying any of the foregoing. Statements that include the use of terminology such as "may," "will," "expects," "plans," "anticipates," "estimates," "potential," or "continue," or the negative thereof, or other comparable terminology are forward-looking statements. Forward-looking statements include: (i) in Item 1 “Financial Statements, Note 1” the statement that the adoption of SFAS 157 and 159 will not have an impact on the Company’s financial condition, results of operation, or cash flow(ii) in Item 1 “Financial Statements, Note 6” the statement that future taxable income will likely be sufficient to realize the tax benefits of all the deferred tax assets on the balance sheet; (iii) in Item 2 "Management's Discussion and Analysis or Plan of Operation Liquidity and Capital Resources," statements regarding the Company's belief that it will continue to be in compliance with all covenants of its credit facility,(iv) in Item 2 "Management's Discussion and Analysis or Plan of Operation – Cash Flow," statements that it will have adequate cash flow to meet its ongoing operational needs; (v) in Item 2 "Management's Discussion and Analysis or Plan of Operation Outlook," statements regarding the Company's belief that the proceeds from the increased credit facility and the Subordinated Note financing will be sufficient to fund the Company’s short- and medium-term acquisitions; that even if certain aircraft returned to the Company in March 2007 remain off-lease for an extended period of time, the Company will still maintain compliance with its debt covenants; the Company’s belief regarding the renewal of aircraft with terms ending in 2007 and the re-lease of an aircraft expected to be returned and not renewed and the effect on compliance with debt covenants; and the Company’s belief that its reported net income may be subject to greater fluctuations from quarter-to-quarter than would have been the case had the Company continued its use of the previous method of accounting for planned major maintenance activities; and (vi) in Item 2 "Management's Discussion and Analysis or Plan of Operation Factors that May Affect Future Results,” statements regarding the Company's belief that it will be successful in timely acquiring appropriate assets for acquisition to take full financial advantage of the additional resources provided under the increased credit facility and Subordinated Note financing; that it will have sufficient cash to fund any required repayments under its credit facility caused by borrowing base limitations as a result of assets scheduled to come off lease in the near term; that the Company intends to focus solely on regional aircraft and engines; that JMC’s industry experience and technical resources will allow it to effectively manage new aircraft types; that acquisition of new aircraft types may lead to diversification of the portfolio; that it will have sufficient funds to pay increased Sarbanes-Oxley compliance costs; and that it will acquire primarily used aircraft; that overseas markets present business opportunities; that the Company is competitive because of JMC's experience and operational efficiency and will benefit because of JMC's reputation in the marketplace. These forward-looking statements involve risks and uncertainties, and it is important to note that the Company's actual results could differ materially from those projected or assumed in such forward-looking statements. Among the factors that could cause actual results to differ materially are the factors detailed under the heading "Management's Discussion and Analysis or Plan of Operation Factors That May Affect Future Results," including the compliance of the Company's lessees with obligations under their respective leases; the Company’s success in finding additional financing and appropriate assets to acquire with such financing; risks related to use of debt financing for acquisitions; general economic conditions, particularly those that affect the air travel industry; unanticipated sharp increases in interest rates; a sudden weakening in demand for regional aircraft; further disruptions to the air travel industry due to terrorist attacks; assumptions that major maintenance expenses willrelatively evenly spaced over the entire portfolio; and future trends and results which cannot be predicted with certainty. The cautionary statements made in this Report should be read as being applicable to all related forward-looking statements wherever they appear herein. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to the Company as of the date hereof, and the Company assumes no obligation to update any forward-looking statement or risk factor. You should consult the risk factors listed from time to time in the Company's filings with the Securities and Exchange Commission. - 2 - Item 1.Financial Statements. AeroCentury Corp. Condensed Consolidated Balance Sheet Unaudited ASSETS June 30, 2007 Assets: Cash and cash equivalents $ 2,558,200 Accounts receivable, net of allowances 937,130 Aircraft and aircraft engine held for lease, net of accumulated depreciation of $23,041,720 103,357,870 Prepaid expenses and other 1,460,890 Total assets $ 108,314,090 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 855,350 Notes payable and accrued interest 62,944,200 Maintenance reserves and accrued costs 4,692,120 Security deposits 4,784,350 Prepaid rent 699,640 Deferred income taxes 4,788,370 Income taxes payable 156,250 Total liabilities 78,920,280 Stockholders’ equity: Preferred stock, $0.001 par value, 2,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 3,000,000 shares authorized, 1,606,557 shares issued and outstanding 1,610 Paid in capital 15,377,540 Retained earnings 14,518,730 29,897,880 Treasury stock at cost, 63,300 shares (504,070 ) Total stockholders’ equity 29,393,810 Total liabilities and stockholders’ equity $ 108,314,090 The accompanying notes are an integral part of these statements. - 3 - AeroCentury Corp. Condensed Consolidated Statements of Operations Unaudited For the Six Months Ended June 30, For the Three Months Ended June 30, 2007 2006 2007 2006 (as restated) (as restated) Revenues and other income: Operating lease revenue $ 8,358,610 $ 7,534,940 $ 4,151,770 $ 3,833,940 Maintenance reserves income 1,674,310 1,548,230 846,940 756,480 Gain on sale of aircraft - 33,690 - 33,690 Other 8,480 (5,320 ) 1,110 3,810 10,041,400 9,111,540 4,999,820 4,627,920 Expenses: Depreciation 2,493,070 2,315,180 1,258,260 1,160,170 Interest 2,645,780 2,415,630 1,424,080 1,251,370 Management fees 1,367,170 1,379,640 683,770 683,300 Maintenance costs 925,890 2,736,540 700,550 1,644,060 Professional fees and general and administrative 352,520 288,770 184,000 122,690 Insurance 75,440 129,250 48,720 51,210 Bad debt expense 15,690 48,820 - - 7,875,560 9,313,830 4,299,380 4,912,800 Income/(loss) before income taxes 2,165,840 (202,290 ) 700,440 (284,880 ) Income tax provision/(benefit) 728,820 (46,940 ) 237,180 (78,030 ) Net income/(loss) $ 1,437,020 $ (155,350 ) 463,260 $ (206,850 ) Weighted average common shares outstanding 1,543,257 1,543,257 1,543,257 1,543,257 Basic earnings/(loss) per share $ 0.93 $ (0.10 ) $ 0.30 $ 0.13 Weighted average diluted common shares outstanding 1,572,502 1,543,257 1,601,423 1,543,257 Diluted earnings/(loss) per share $ 0.91 $ (0.10 ) $ 0.29 $ 0.13 The accompanying notes are an integral part of these statements. - 4 - AeroCentury Corp. Condensed Consolidated Statements of Cash Flows Unaudited For the Six Months Ended June 30, 2006 2007 (as restated) Net cash provided by operating activities $ 6,902,000 $ 4,267,100 Investing activities: Proceeds from sale of aircraft, net of re-sale fees - 1,056,000 Purchases of aircraft (13,600,940 ) (1,018,110 ) Net cash (used)/provided by investing activities (13,600,940 ) 37,890 Financing activities: Borrowings under Credit Facility 11,000,000 1,650,000 Net proceeds received from issuance of subordinated notes payable 9,237,400 - Debt issuance costs (735,250 ) - Repayment of notes payable (13,628,890 ) (3,153,420 ) Net cash provided/(used) by financing activities 5,873,260 (1,503,420 ) Net (decrease)/increase in cash and cash equivalents (825,680 ) 2,801,570 Cash and cash equivalents, beginning of period 3,383,880 618,910 Cash and cash equivalents, end of period $ 2,558,200 $ 3,420,480 During the six months ended June 30, 2007 and 2006, the Company paid interest totaling $2,860,300 and $2,244,490, respectively, and income taxes totaling $1,200 and $48,800, respectively. At June 30, 2007, capital purchases included in accounts payable and accrued expenses were $347,940. The accompanying notes are an integral part of these statements. - 5 - AeroCentury Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) June 30, 2007 1.Organization and Summary of Significant Accounting Policies (a) Basis of Presentation AeroCentury Corp., a Delaware corporation, uses leveraged financing to acquire leased aircraft assets.The Company (as defined below) purchases used regional aircraft on lease to foreign and domestic regional carriers.Financial information for AeroCentury Corp. and its wholly-owned subsidiaries, AeroCentury Investments V LLC (“AeroCentury V LLC”) and AeroCentury Investments VI LLC (“AeroCentury VI LLC”) (collectively, the “Company”), is presented on a consolidated basis.All intercompany balances and transactions have been eliminated in consolidation.As discussed in Notes 1(g) and 2, the Company has restated its results for the three months and six months ended June 30, 2006 in connection with its adoption of Financial Accounting Standards Board (“FASB”) Staff Position AUG AIR-1, “Accounting for Planned Major Maintenance Activities”(“FSP AUG AIR-1”). (b) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable for making judgments that are not readily apparent from other sources. The most significant estimates with regard to these financial statements are the residual values of the aircraft, the useful lives of the aircraft, the amount and timing of cash flow associated with each aircraft that are used to evaluate impairment, if any, accrued maintenance costs, the amounts recorded as accounts receivable and income allowances, the estimated fair value of equity instruments, and accounting for income taxes. (c) Cash and Cash Equivalents/Deposits The Company considers highly liquid investments readily convertible into known amounts of cash, with original maturities of 90 days or less from the date of acquisition, as cash equivalents. (d) Aircraft and Aircraft Engine Held For Lease and Held for Sale and Depreciation The Company’s interests in aircraft and aircraft engines are recorded at cost, which includes acquisition costs.The Company purchases only used aircraft.It is the Company’s policy to hold aircraft for approximately twelve years unless market conditions dictate otherwise.Depreciation is computed using the straight-line method over the twelve year period to an estimated residual value based on appraisal. Decreases in the market value of aircraft could not only affect the current value, but could also affect the assumed residual value.The Company periodically obtains a residual value appraisal for its assets and, historically, has not written down any estimated residuals.Any aircraft which are held for sale are not subject to depreciation. - 6 - AeroCentury Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) June 30, 2007 1. Organization and Summary of Significant Accounting Policies (continued) (e) Impairment of Long-lived Assets The Company periodically reviews its portfolio of assets for impairment in accordance with Statement of Financial Accounting Standards (“SFAS”) 144, “Accounting for the Impairment or Disposal of Long-lived Assets." Such review necessitates estimates of current market values, re-lease rents, residual values and component values. The estimates are based on currently available market data and third party appraisals and are subject to fluctuation from time to time. The Company initiates its review periodically, whenever events or changes in circumstances indicate that the carrying amount of a long-lived asset may not be recoverable. Recoverability of an asset is measured by comparison of its carrying amount to the expected future undiscounted cash flows (without interest charges) that the asset is expected to generate. Any impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair market value. Significant management judgment is required in the forecasting of future operating results which are used in the preparation of projected undiscounted cash flows and, should different conditions prevail, material write downs may occur. (f) Deferred Financing Costs and Unused Commitment Fees Costs incurred in connection with term debt financing are deferred and amortized over the term of the debt using the effective interest method or, in certain instances where the differences are not material, using the straight line method.Costs incurred in connection with the revolving debt are deferred and amortized using the straight method.Unused commitment fees are expensed as incurred. (g) Maintenance Reserves and Accrued Costs Maintenance costs under the Company’s triple net leases are generally the responsibility of the lessees. Refundable maintenance reserves received by the Company are accounted for as a liability, which is reduced when maintenance work is performed during the lease. Generally, under the terms of the Company’s leases, the lessees pay amounts to the Company based on usage, which are estimated to cover the expected maintenance cost.Maintenance reserves which are refundable to the lessee are refunded after all return conditions specified in the lease and, in some cases, any other payments due under the lease, are satisfied.Any refundable reserves retained by the Company to satisfy return conditions or in connection with an early return of an aircraft are recorded as income.The accompanying consolidated balance sheet reflects liabilities for maintenance reserves and accrued costs, which include refundable maintenance payments received from lessees based on usage.At June 30, 2007, the Company’s maintenance reserves and accruals consisted of the following: Refundable maintenance reserves $ 3,616,510 Accrued costs 1,075,610 $ 4,692,120 - 7 - AeroCentury Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) June 30, 2007 1. Organization and Summary of Significant Accounting Policies (continued) (g) Maintenance Reserves and Accrued Costs (continued) As more fully discussed at Note 2, the Company adopted the provisions of FASB Staff Position AUG AIR-1, “Accounting for Planned Major Maintenance Activities” (“FSP AUG AIR-1”) effective January 1, 2007.The Company has elected to use the direct expensing method to account for maintenance costs.Maintenance costs associated with non-refundable reserves are expensed as such in the condensed consolidated statement of operations in the period a reimbursement claim for incurred maintenance or sufficient information is received from the lessee.Non-refundable maintenance reserves collected from lessees are recorded as maintenance reserves income in the period invoiced, assuming collections are reasonably assured or cash is received.Due to the timing difference of recording maintenance reserves income and recording maintenance costs, the effect to current period income could be material. Comparative financial statements have been adjusted to apply the new method retrospectively. The effects of adoption of FSP AUG AIR-1 on the Company’s financial condition and results of operations are shown in Note 2. Additions to and deductions from the Company’s accrued costs during the six months ended June 30, 2007 and 2006 for maintenance work were as follows: For the Six Months Ended June 30, 2007 2006 (as restated) Balance, beginning of period $ 3,846,690 $ 3,350,430 Adjustment pursuant to FSP AUG AIR-1 (3,499,260 ) (2,689,630 ) Balance, beginning of period, adjusted for adoption of FSP AUG AIR-1 347,430 660.800 Additions: Charged to expense 877,740 2,357,640 Charged to other - 2,410 877,740 2,360,050 Deductions: Paid for previously accrued maintenance 137,020 2,700,810 Reversals of over-accrued maintenance 12,540 - 149,560 2,700,810 Net increase/(decrease) in accrued maintenance costs 728,180 (340,760 ) Balance, end of period $ 1,075,610 $ 320,040 (h) Security deposits The Company’s leases are typically structured so that if any event of default occurs under a lease, the Company may apply all or a portion of the lessee’s security deposit to cure such default.If such application of the security deposit is made, the lessee typically is required to replenish and maintain the full amount of the deposit during the remaining term of the lease.All of the security deposits received by the Company are refundable to the lessee at the end of the lease, upon satisfaction of all lease terms. - 8 - AeroCentury Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) June 30, 2007 1.Organization and Summary of Significant Accounting Policies (continued) (i) Income Taxes As part of the process of preparing the Company’s consolidated financial statements, management is required to estimate income taxes in each of the jurisdictions in which the Company operates.This process involves estimating the Company’s current tax exposure under the most recent tax laws and assessing temporary differences resulting from differing treatment of items for tax and accounting purposes.These differences result in deferred tax assets and liabilities, which are included in the condensed consolidated balance sheet.Management must also assess the likelihood that the Company’s deferred tax assets will be recovered from future taxable income, and, to the extent management believes it is more likely than not that some portion or all of the deferred tax assets will not be realized, the Company must establish a valuation allowance.To the extent the Company establishes a valuation allowance or changes the allowance in a period, the Company reflects the corresponding increase or decrease within the tax provision in the consolidated statement of operations. The Company adopted the provisions of FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement 109”(“FIN 48”) effective on January 1, 2007.
